EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

IN MAKING AN INVESTMENT DECISION THE INVESTOR MUST RELY ON HIS OWN EXAMINATION
OF THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED. THE SECURITIES OFFERED HEREBY HAVE NOT
BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.

 

THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE INVESTOR SHOULD BE AWARE
THAT IT WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

THE INVESTOR UNDERSTANDS THAT AN INVESTMENT IN THE SHARES INVOLVES A HIGH DEGREE
OF RISK, AND THAT THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND RESALE.
THERE CAN BE NO ASSURANCES THAT THE INVESTOR WILL RECOVER ALL OR ANY PORTION OF
THIS INVESTMENT.

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 11,
2015, is entered into by and between Coates International, Ltd., a Delaware
corporation with offices at 2100 Highway 34, Wall, NJ 07719 (the “Company”), and
Kris Iyer, an individual accredited investor residing at 410 Foxford Dr.,
Buffalo Grove, IL 60089 (“Investor”).

 

A.The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).     B.The Investor hereby executes this Agreement, and, by initialing the
appropriate space below, the Investor hereby represents that the Investor:

 

________

(initials)

  is a corporation, a business trust, or a partnership, not formed for the
specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000.        ________
(initials)   is a natural person whose individual net worth, or joint net worth
with his or her spouse, exceeds $ 1,000,000.       ________
(initials)   is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years, or joint income with his or her
spouse in excess of $300,000 in each of those years, and has a reasonable
expectation of reaching the same income level in the current year.       
________
(initials)   is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares.        ________
(initials)   is an entity in which all of the equity owners fall within one of
the categories set forth above.

 





 

 

C.            The Investor desires to purchase and the Company desires to issue
and sell, upon the terms and conditions set forth in this Agreement, a
Convertible Promissory Note in the original principal amount of $52,500.00 (the
“Note”), convertible into shares of common stock, $0.0001 par value per share,
of the Company (the “Common Stock”), upon the terms and subject to the
limitations and conditions set forth in such Note. This Agreement, the Note and
the Schedule of Allocation of Funds at Closing of Sale of Convertible Note in
the Principal Amount of $50,000 are collectively referred to herein as the
“Transaction Documents.”

 

D.            For purposes of this Agreement: “Conversion Shares” means all
shares of Common Stock issuable upon conversion of all or any portion of the
Note; and “Securities” means the Note and the Conversion Shares, as applicable.

 

NOW THEREFORE, the Company and the Investor hereby agree as follows:

 

1.            Purchase and Sale of Securities.

 

1.1.      Purchase of Securities. On the Closing Date (as defined below), the
Company shall issue and sell to the Investor and the Investor agrees to purchase
from the Company the Note. In consideration thereof, the Investor shall pay by
wire transfer to the bank of the Company $50,000.00 (the “Cash Purchase Price”).

 

1.2.      Form of Payment. On the Closing Date, (i) the Investor shall pay the
Purchase Price to the Company against delivery of the Note by delivering the
following at the Closing: the Cash Purchase Price, which shall be delivered by
wire transfer of immediately available funds to the Company, in accordance with
the Company’s written wiring instructions; and (ii) the Company shall deliver
the duly executed Note on behalf of the Company, to the Investor, against
delivery of such Purchase Price.

 

1.3.      Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date and time of the
issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be 12:00 noon, Eastern Time on or about September 15, 2015, or such
other mutually agreed upon time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on the Closing Date at the offices of
the Investor unless otherwise agreed upon by the parties.

 

1.4.      Original Issue Discount. The Note carries an original issue discount
of $2,500.00 (the “OID”). The Purchase Price, therefore, shall be $50,000.00.

 

2.            Investor’s Representations and Warranties. The Investor represents
and warrants to the Company that: (i) this Agreement has been duly and validly
authorized; and (ii) this Agreement constitutes a valid and binding agreement of
the Investor enforceable in accordance with its terms; (iv) the Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D of
the 1933 Act; and (v) Investor shall be solely responsible for any fees arising
as a result of any agreement or arrangement entered into by the Investor with or
without the knowledge of the Company (an “Investor’s Fee”) and the Investor
shall indemnify and hold harmless each of the Company, the Company’s employees,
officers, directors, stockholders, managers, agents, and partners, and their
respective affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorneys’ fees) and expenses suffered
in respect of any such claimed or existing fees.

 



2

 

 

3.            Representations and Warranties of the Company. The Company
represents and warrants to the Investor that: (i) the Company is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation and has the requisite corporate power to own its
properties and to carry on its business as now being conducted; (ii) the Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary; (iii) the Company has
registered its Common Stock under Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and is obligated to file reports pursuant
to Section 13 or Section 15(d) of the 1934 Act; (iv) each of the Transaction
Documents and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Company; (v) this Agreement and the Note have been
duly executed and delivered by the Company and constitute the valid and binding
obligations of the Company enforceable in accordance with their terms, subject
as to enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (vi) the execution and delivery of the Transaction
Documents by the Company and the issuance of Securities in accordance with the
terms hereof do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under (a)
the Company’s formation documents or bylaws, each as currently in effect, (b)
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which the Company is a party or by which it or any of its
properties or assets are bound, or (c) to the Company’s knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of the Company’s properties or assets; (vii) no further authorization, approval
or consent of any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market or the stockholders or any lender of
the Company is required to be obtained by the Company for the issuance of the
Securities to the Investor; (viii) none of the Company’s filings with the SEC
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading; (ix) the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC under the 1934 Act on a timely basis or has received a
valid extension of such time of filing and has filed any such report, schedule,
form, statement or other document prior to the expiration of any such extension;
(x) the Company is not, nor has it ever been, a “Shell Company,” as such type of
“issuer” is described in Rule 144(i)(1) under the 1933 Act; (xi) the Company has
taken no action which would give rise to any claim by any person or entity for a
brokerage commission, placement agent or finder’s fees or similar payments by
the Investor relating to the Note or the transactions contemplated hereby; (xii)
when issued, the Conversion Shares will be duly authorized, validly issued,
fully paid for and non-assessable, free and clear of all liens, claims, charges
and encumbrances; and (xiii) except for such fees arising as a result of any
agreement or arrangement entered into by the Investor without the knowledge of
the Company (a “Investor’s Fee”), the Investor shall have no obligation with
respect to such fees or with respect to any claims made by or on behalf of other
persons for fees of a type contemplated in this subsection that may be due in
connection with the transactions contemplated hereby and the Company shall
indemnify and hold harmless each of the Investor, the Investor’s employees,
officers, directors, stockholders, managers, agents, and partners, and their
respective affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorneys’ fees) and expenses suffered
in respect of any such claimed or existing fees (other than an Investor’s Fee,
if any).

 



3

 

 

4.            Company Covenants. Until all of the Company’s obligations
hereunder are paid and performed in full, or within the timeframes otherwise
specifically set forth below, the Company shall comply with the following
covenants: (i) from the date hereof until the date that is six (6) months after
all the Conversion Shares either have been sold by the Investor, or may
permanently be sold by the Investor without any restrictions pursuant to Rule
144, the Company shall timely make all filings required to be made by it under
the 1933 Act, the 1934 Act, Rule 144 or any United States securities laws and
regulations thereof applicable to the Company or by the rules and regulations of
its principal trading market, and such filings shall conform to the requirements
of applicable laws, regulations and government agencies, and, unless such
filings are publicly available on the SEC’s EDGAR system (via the SEC’s web site
at no additional charge), the Company shall provide a copy thereof to the
Investor promptly after such filings; (ii) so long as the Investor beneficially
owns any of the Securities and for at least twenty (20) trading days thereafter,
the Company shall file all reports required to be filed with the SEC pursuant to
Sections 13 or 15(d) of the 1934 Act, and shall take all reasonable action under
its control to ensure that adequate current public information with respect to
the Company, as required in accordance with Rule 144, is publicly available, and
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
permit such termination; (iii) the Common Stock shall be listed or quoted for
trading on any of (a) the NYSE Amex, (b) the New York Stock Exchange, (c) the
Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTC Bulletin Board,
(f) the OTCQX, (g) the OTCQB, or (h) OTC Pink Current Information; (iv) the
Company shall use the net proceeds received hereunder for working capital and
general corporate purposes only.

 

5.            Conditions to the Company’s Obligation to Sell. The obligation of
the Company hereunder to issue and sell the Securities to the Investor at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions:

 

5.1.      The Investor shall have executed this Agreement and delivered the same
to the Company.

 

5.2.      The Investor shall have delivered the Purchase Price in accordance
with Section 1.2 above.

 

6.           Conditions to the Investor’s Obligation to Purchase. The obligation
of the Investor hereunder to purchase the Securities at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Investor’s sole benefit
and may be waived by the Investor at any time in its sole discretion:

 

6.1.      The Company shall have executed this Agreement and delivered the same
to the Investor.

 

6.2.      The Company shall have delivered to the Investor the duly executed
Note in accordance with Section 1.2 above.

 

7.            Reservation of Shares. At all times during which the Note is
convertible, the Company will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
the Note. The Company’s board of directors shall establish by resolution a
reserve of 12,000,000 shares of Common Stock to cover conversions into Common
Stock in accordance with the terms of the Note (the “Share Reserve”).

 

8.            Governing Law; Miscellaneous. The provisions set forth in this
Section 8 shall apply to this Agreement, as well as all other Transaction
Documents as if these terms were fully set forth therein.

 



4

 

 

8.1.      Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Subject to Section 8.2 below, each party
hereto hereby (a) consents to and expressly submits to the exclusive personal
jurisdiction of any state or federal court sitting in Chicago, IL in connection
with any dispute or proceeding arising out of or relating to this Agreement, (b)
agrees that all claims in respect of any such dispute or proceeding may only be
heard and determined in any such court, (c) expressly submits to the exclusive
venue of any such court for the purposes hereof, and (d) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim or objection to the bringing of any such proceeding in
such jurisdictions or to any claim that such venue of the suit, action or
proceeding is improper.

 

8.2.      Arbitration of Disputes. The parties shall submit all claims and
disputes arising under this Agreement or any other Transaction Document, other
than claims and disputes related to Calculations (as defined in the Note) and
Payment Defaults (as defined in the Note), to binding arbitration to be held in
Chicago, IL according to the then prevailing rules and procedures of the
American Arbitration Association, where the findings and decision of the
arbitrator shall be binding upon all parties to such dispute. All fees and costs
(including reasonable attorneys’ fees) incurred pursuant to the resolution of
any dispute to which this Section 8.2 applies shall be allocated to the losing
party. For the avoidance of doubt, this Section 8.2 shall not apply to Payment
Defaults under the Note.

 

8.3.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. A
signature delivered by electronic means (i.e., by “PDF” signature) shall be
deemed an original for all purposes.

 

8.4.      Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

8.5.      Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the parties hereto.

 

8.6.      Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by e-mail to the Investor or to
an executive officer of the Company, as appropriate, or by confirmed facsimile,
(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by certified mail, or (c) the third Trading Day after mailing by
domestic or international express courier, with delivery costs and fees prepaid,
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) calendar days’ advance written notice similarly given to each of the
other parties hereto):

 

If to the Company:

 

Coates International, Ltd.

Attn: Barry C. Kaye, CFO

2100 Highway 34 & Ridgewood Road

Wall Township, NJ 07719

 

If to the Investor:

 

Kris Iyer

410 Foxford Dr.

Buffalo Grove, IL 60089

 



5

 

 

8.7.      Successors and Assigns. This Agreement or any of the severable rights
and obligations inuring to the benefit of or to be performed by the Investor
hereunder may be assigned by the Investor to a third party, including its
financing sources, in whole or in part, but only with the prior written consent
of the Company, which consent shall not be unreasonably withheld. The Company
may not assign its rights or obligations under this Agreement or delegate its
duties hereunder without the prior written consent of the Investor.

 

8.8.      Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Investor. The Company agrees to indemnify and hold harmless the
Investor and all its officers, directors, employees, attorneys, and agents for
loss or damage arising as a result of or related to any breach or alleged breach
by the Company of any of its representations, warranties and covenants set forth
in this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

8.9.      Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.10.    Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents on the Investor are cumulative and not exclusive of any other rights
or remedies, and shall be in addition to every other right, power, and remedy
that the Investor may have, whether specifically granted in this Agreement or
any other Transaction Document, or existing at law, in equity, or by statute;
and any and all such rights and remedies may be exercised from time to time and
as often and in such order as the Investor may deem expedient. The parties agree
that the amount of damages for a breach by the Company of the Transaction
Documents is difficult to determine at this time and that the fees and charges
included in the Transaction Documents are a reasonable estimation of the amount
of liquidated damages for any such breach under the circumstances existing at
the time this Agreement is entered into and are not penalties. All fees and
charges provided for in the Transaction Documents are agreed to by the parties
to be based upon the obligations and the risks assumed by the parties as of the
Closing Date. The liquidated damages provisions of the Transaction Documents
shall not limit or preclude a party from pursuing any other remedy available in
law or in equity; provided, however, that the liquidated damages provided for in
the Transaction Documents are intended to be in lieu of actual damages.

 

8.11.    Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 

[Remainder of page intentionally left blank; signature page to follow]

 



6

 

 

IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

  INVESTOR:         /s/ Kris Iyer   Kris Iyer         COMPANY:       Coates
International, Ltd.         By: /s/ Barry C. Kaye     Barry C. Kaye     Chief
Financial Officer

 

 

 [Signature page to Securities Purchase Agreement]

  

 

 

